The Vice-Chancellor.
There is no doubt but that the terms of the covenant are sufficiently broad and comprehensive to embrace every assessment which could possibly be imposed upon the premises during the term, whether for any thing previously done or which might subsequently render a tax or assessment necessary; and the complainant can only be relieved from the apparent obligation of his covenant to pay the assessment in question upon the ground of mistake or accident.
It is, in the first place, contended, that an accident has occurred by which the burthen of the assessment has been unexpectedly cast upon the colnplainant contrary to the intention and understanding of the parties when the agreement for the lease was made. There are many kinds of accident, however, which form no ground for equitable relief. As, for instance, between a landlord and tenant, where the latter covenants to keep the premises in repair, by which he is bound to rebuild in case of a destruction by fire : a court of equity will not relieve him from the legal effect of his covenant, .although the destruction was purely accidental. So, likewise, with respect to rent—he is bound to pay it during the whole term under a general covenant for the purpose, although the house may be entirely destroyed by fire or other casualty, even *126where he is exempt from the obligation to rebuild by an exception in his lease; and this also is an accident, from the hardship of which equity affords him no relief. Such, at least, are the latest decisions: 3 Anst. 687; 18 Ves. 115: 6 Mass, Rep. 63; 3 Call. 309; and see 2 Hen. & Mumf. 408.
The cases in which equity usually extends its aid on the ground of accident are, where an instrument on which a right or title is founded, as a bond for example, is lost or has been destroyed or where, by confusion of boundaries of lands, a remedy by distress for rent is defeated or whenever, by accident, a person is prevented from asserting in the courts of ordinary jurisdiction rights founded pn principles acknowledged by those courts. In every such case a court of equity will interfere to supply the defect occasioned by the accident and will give the same remedy which a court of law would have •given if the accident had not happened: Mitf. 3 ed. 91; Cooper, 126. There is, likewise, another case which comes under the head of accident in which the court has afforded relief—where an apprentice fee has been paid and the master becomes a bankrupt or dies. In such a case the court entertains jurisdiction in respect to the accident and orders a return of part of the premium; but it is said to be only in favor of apprentices that the mere circumstance of a death is looked upon as the species of accident against which the court reheves : 1 Mad. Ch. Pr. 39, 40.
From what has been thus adduced in relation to accident, as a ground of equitable interposition, it appears to be confined to cases where a party is prevented from pursuing his ordinary remedy at law or of availing himself of rights founded on acknowledged principles, which, but for the accident, he might have enforced at law or in the particular case of an apprentice, where, by the death or inability of the master to pursue his business, the former is deprived of the advantage which he was to derive from the personal instruction of the latter. It has nothing to do with the case of a covenant or contract whereby a party has bound himself to the performance of certain acts or a particular duty and unforeseen events, within the scope of his covenant, have arisen which impose upon *127him an additional burthen or duty. In such a case it appears to me impossible to say that equity can interfere. The reason is, the party should have guarded himself by providing in his contract against contingencies; and, having omitted to do so, he must put up with the loss if a loss occurs. If the court should attempt relief in such cases, it might, with equal propriety, be called upon to interfere in every case of disappointment and hardship resulting from a contract however fair at the time it was made. Such a practice could not be tolerated.
But it is said, if not a case of accident, it is, at least, a case of mistake—the parties both supposing at the time the contract was made that no other assessment for constructing the sewer than the one already paid for by the defendant would ever be imposed; and in express reference to the fact they fixed the rent and made their agreement. I am not at present prepared to determine whether there is not some foundation for equitable relief in this point of view upon the allegations contained in the bill, and I should, perhaps, be doing the complainant injustice to turn him out of court upon his own explanation of the case. I might have less difficulty upon this point, were it not for the statement of his having been compelled to pay the new assessment of four hundred and sixty-nine dollars and twenty-five cents or otherwise to have suffered a forfeiture of the lease by the non-payment thereof. This allegation seems to negative, in some measure, the idea of such a mistake as the court can relieve against, because, if a mistake existed which would have authorized the court to reform the contract, there could be no forfeiture of the lease by the non-payment of the assessment; and, for him to admit his being bound to pay or to forfeit his lease, is an apparent contradiction to his present assertion of an equitable claim upon the defendant.
Nevertheless, taking this allegation in the qualified sense in which it must be received, when read in connection with the previous statement, it does not entirely overthrow the complainant’s case.
After a full consideration of this point, I cannot bring my mind to the conclusion that the bill is entirely destitute of equity ? and I shall not, therefore, allow the demurrer. But, I appre*128hend the complainant will find it advisable to amend his bill# in order to do away the apparent contradiction upon the face of it, by alleging more distinctly the mistake now set up so as to entitle him to relief on this ground.
I shall, on this account, permit the defendant to withdraw his demurrer and give the complainant leave to amend his bill, if he shall think proper, (since it is not a sworn bill.) I am warranted in this, by the course adopted in Hunt v. Rousmanier, when that case for the first time came before the court upon demurrer: 2 Mason, 244.
Let an order, therefore, be entered, allowing the defendant leave to withdraw his demurrer, with liberty to the complainant to amend his bill, if he shall think proper, within ten days; but if the bill be not so amended, the demurrer is to be considered as overruled and the defendant to answer in twenty days after the expiration of , the time for amending has expired. The costs are to abide the event of the cause.